DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered.
 
Amendment Entry
Applicant's amendment or response filed 05/18/2021 is acknowledged and has been entered.  Claims 1, 8, 10, 16, 18, 21, 23, and 25 have been amended.    Claims 1-5, 7-8, 10, 14, 16, 18, 20-21, 23, 25, and 35-36 are pending, with claims 1-5, 7-8, and 10 currently withdrawn.  Claims 14, 16, 18, 20-21, 23, 25, and 35-36 are examined.
Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No.  PCT/US16/22060, filed 03/11/2016, which claims the benefit of 62132729, filed 03/13/2015. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 18, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hengel (WO2010105817A2) in view of Cassard et al., Regulation of ITAM Signaling by Specific Sequences in Ig-b B Cell Antigen Receptor Subunit, J. Biol. Chem. 1996, 271:23786-.
With respect to claims 14 and 20, Hengel, throughout the reference and especially at claims 1, 3-6, and 9, teaches a biosensor cell stably expressing a chimeric fusion protein, wherein the chimeric fusion protein comprise an Fc gamma receptor antibody binding domain and a signaling domain of a Tc receptor zeta chain. Hengel at 4 and 14 teaches that mouse Fc gamma receptors were used and teaches that the receptor can be FcGammaRI or FcGammaRII.
 Hengel does not teach IgA.
However, Cassard at abstract and 23786-23790 teaches a cell (B cell) stably expressing a chimeric fusion protein, wherein the chimeric fusion protein comprises an Fc receptor gamma antibody binding domain and a signaling domain, wherein the signaling domain is an Ig alpha signaling domain. Cassard at id.  teaches Fc gamma RII.
Moreover, Burkhardt, throughout the reference and especially at 1095 and 1100-1101, teaches that the signaling domain for TCR zeta and Ig alpha are functionally homologous.  
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used an Ig alpha signaling domain, as taught by Cassad and Burkhard, in the fusion protein of Hengel.
One of ordinary skill in the art would have been motivated to have used an Ig alpha signaling domain, as taught by Cassad and Burkhard, in the fusion protein of Hengel, because Hengel teaches a fusion protein with Fc Gamma R1 receptor and a TCR zeta signaling domain, Cassard teaches a similar fusion protein with an Fc gamma receptor and Ig alpha, and Burkhard teaches that signaling domain for TCR zeta and Ig alpha are functionally homologous. Since they are functionally equivalent, one would substitute one for another in a similar chimeric protein.

With respect to claims 18 and 23, Cassard at 23790 teaches SEQ ID NO: 5
Claims 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassard et al., Regulation of ITAM Signaling by Specific Sequences in Ig-b B Cell Antigen Receptor Subunit, J. Biol. Chem. 1996, 271:23786-23791 and Burkhardt et al., Iga and lg,B Are Functionally Homologous to the Signaling Proteins of the T-Cell Receptor, MOLECULAR AND CELLULAR BIOLOGY, Feb. 1994, p. 1095-1103, as applied to claim 14 or 20, and in view of Osman et al,  Structure and mapping of the gene encoding mouse high affinity Fc gamma RI and chromosomal location of the human Fc gamma RI gene, J Immunol March 1, 1992, 148 (5) 1570-1575.
With respect to claims 16 and 21, Hengel at 4 and 14 teaches that mouse Fc gamma receptors were used and teaches that the receptor can be FcGammaRI.
Hommel, Cassard, and Burkhardt do not teach the sequence.
However, Osman, throughout the reference and especially at 1572 teaches the sequence of mouse Fc gamma receptor I, which corresponds to SEQ ID NO: 1. 
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used SEQ ID NO: 1, as taught by Osman, in the biosensor cell or chimeric fusion protein of Hommel, as modified by Cassard and Burkhardt.
One of ordinary skill in the art would have been motivated to have used SEQ ID NO: 1, as taught by Osman, in the biosensor cell or chimeric fusion protein of Hommel, as modified by Cassard and Burkhardt, because Hommel teaches using mouse Fc gamma receptor I and  Osman teaches that SEQ ID NO: 1 is the sequence for this.


Claims 25 and 35-36 may be directed to allowable subject matter, as it appears that SEQ ID NO: 8 is not known in the art.
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/18/2021, with respect to the rejection under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments, see Remarks, filed 05/18/2021, with respect to the rejection under 35 U.S.C. 103 have been fully considered and are not persuasive.  Applicant argues that there is no motivation because various parts of the publication allegedly do not indicate that they are functionally homologous. However, this goes against the clear reading of Burkhardt which states throughout the reference (title, abstract, etc,) that they are functionally homologous. If Applicant wishes to present evidence that one of ordinary skill in the art would not think they were functionally homologous based on the reference, Applicant is encouraged to do so in the form of a declaration.
Applicant also argues that there would be not be reasonable expectation of success based on 9 amino acid differences; however, Applicant has not presented any evidence that one of ordinary skill in the art would think so. Applicant is encouraged to do so. Thus, Applicant’s arguments are not persuasive. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA S GROSSMAN/            Primary Examiner, Art Unit 1641